Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 1o0f9 PagelD #: 4483

 

In The Matter Of:
Scott Ballock v.
Ellen Ruth Costlow, et al

 

Scott Ballock
April 19, 2019

 

Sapphire Court Reporting LLC
204 Oak Drive
Clarksburg, WV 26301
304-476-7553

www.SapphireCR.com

Original File Scott T. Ballock.txt
Min-U-Script® with Word Index

 

 

 

 
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 2 of 9 PagelD #: 4484

10

11

12

13

14

15

16

17 |

18

19

20

21

22

23

24

25

 

Q.

A.

Q.
house at

A.

0 PO PrP Oo PP DO PP O

,

shortly.
Q.

A.

Q.

So, September 2012, you and Ellen separate?
Uh-huh.

She -- am I correct that she stayed in the
51 Summit Overlook?

Yes.

And where did you live?

I moved to an apartment in downtown Morgantown.
Do you know the address?

I do not.

Who filed for divorce?

She filed for divorce.

Do you know when that was?

Around September 2012.

So shortly after you separated?

Yes, very shortly. Maybe October 2012, but

Approximation is good enough.

Okay.
(Deposition Exhibit No. 1 was marked for
identification.)

Mr. Ballock, I've handed you what's been marked

as Exhibit 1.

A.

Q.

Yes.

I'll represent to you that we got this from the

-- we requested and received the prosecuting attorney's

EXHIBIT 2

 
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 3 of 9 PagelD #: 4485

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

file in the criminal prosecution that underlies this

matter.
A. Uh-huh.
Q. Did you create this timeline?
A. I did.
Q. Do you know when you did?
A. I don't. I should have dated it.
Q. Was it -- it was created for the criminal --
A. Correct. Yes.
Q. -- at some time during the criminal action?
A. Yes.
Q. Okay. We'll have a number of exhibits today,

but I'd ask you to kind of set this one aside because
we'll be coming back and referring to it from time to
time. It's, frankly, a pretty comprehensive
chronological listing of what went on.
We'll move on to Exhibit 2.
(Deposition Exhibit No. 2 was marked for
identification. )

Q. Mr. Ballock, take a look at the bottom of the
first page there. You'll see an email from
ScottBallock@yahoo.com, November 7th, 2012, to
EllenBallock@yahoo.com. Do you see where I am?

A. Yes.

Q. If you flip it over to the next page you'll see

 

25

 
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 4 of 9 PagelD #: 4486

 

29

1 on September 26, 2012, the subject line, "Hatred
2 Exposed." So this would have been -- do you recall the

3 exact date that the two of you separated?

 

4 A. September 14th.

5 | Q. Okay. This was sent September 26, so less than
6 two weeks later?

7 A. Yes.

8 Q. Was this about the divorce process or the

9 children?

10 A. Everything was about the children.

11 Q. So that's your position, that everything that
12 you spoke to her about was about the children?

13 A. Everything that I did and all of my actions
14 were for the benefit of the children.

15 Q. Okay. Where in this email are the children
16 mentioned?

17 A. The children aren't mentioned in this email.
18 Q. And how is it for the benefit of the children
19| for you to say that her hatred was exposed?

20 A. My attempts at writing her were to reconcile.
21 The things that I wrote were done in an attempt to

22 reconcile with her because I was concerned about the
23 children's future and the children's welfare.

24 Q. And saying that her hatred was exposed, was

 

25 that polite and respectful?
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 5 of 9 PagelD #: 4487

 

 

140 |

1 outside of the criminal proceedings?

2 A. I don't know. But I wouldn't be surprised if

3 Christi Cooper-Lehki received it as part of her

4 investigation. I don't know.

5 Q. Between the time that you were arrested in

6 September 2013 and the time that the charges against you
7 were dismissed in April 2016, you didn't have any

8 contact with Sergeant Kief, did you?

9 A. No.

10 Q. During that same timeframe, did you have any

 

11| contact with Sergeant Gaskins?

12 | A. No.

13 Q. During that same timeframe between your arrest
14 and the dismissal of the charges, did you have any

15 contact with Trooper Berry?

16 A. No.

17 Q. Did any of the troopers, my clients, ever offer

18 to drop the criminal charges against you?

19 A. Your clients?

20 Q. Yes.

21 A. No.

22 Q. Did Ellen ever offer to drop the charges

23 against you?

24 A. Through the assistant prosecutor.

 

25 Q. Which assistant prosecutor?

 

 

 
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 6 of 9 PagelD #: 4488

10

 

11 |

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

145 |

A. No.
Q. How do you believe this came about then?
A. I believe that Sergeant Kief, when an

allegation was made against one of his troopers, he
circled the wagons and worked with Berry and Ellen to
figure out a way to hurt me.

Q. What evidence do you have to support that
belief?

A. An email message, for one, that Ellen sent to
Gaskins maybe five days before the custody hearing in
which she said the custody hearing is this coming
Friday. I have no understanding why it would be
important for their investigation to know why the
custody hearing was coming up because -- ask the
question again.

Q. What evidence do you have to support your
belief that the whole reason they initiated a criminal
investigation and brought charges against you was

because of Berry's relationship with Ellen?

A. Because of the sequencing of events.
Q. Can you explain that to me?
A. Chris Berry has a relationship with her, we let

Kief know about it, very shortly thereafter they began
an investigation, violate all of their policies, and

have me arrested at a family court hearing when that was

 

 

 
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 7 of 9 PagelD #: 4489

10
11
12
13
14
15
16
i
18
19
20
21
22
23

24

25

 

 

155.

 

brought you back to CJIS? |

A. Yes.

Q. And you went back to work?

A. Yeah.

Q. Did they inform you at that time that they
would be conducting an investigation?

A. No, because it wasn't them who conducted the
investigation. The protocol is for OPR to conduct an
investigation.

Q. Did they inform you at that time that OPR would
be conducting an investigation?

A. [ don't know that they informed me of that, but
it was understood.

Q. Okay. Now I understand that about a week and a

half later, on September 26th, 2013, the FBI began its

internal investigation?

A. No.
Q. No?
A. The FBI delayed its internal investigation

until the resolution of the misdemeanor criminal charge.
I invited them to and I asked them to, but their policy
is to not begin until...

Q. Regardless of when the FBI investigation began,

were you informed they were conducting an internal

 

investigation?
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 8 of 9 PagelD #: 4490

 

286
1 year and then consider whether to go ahead with the

2 divorce or to reconcile; is that a fair characterization

3 of where things stood?
4 A. At least on one occasion she expressed that.
5 Q. Okay. I mean, have you got her in writing

6 somewhere on that because these folks want to see

7 everything in writing?

 

 

8 A. I know, and I don't. I don't.

9 Q. Okay.

10 | A. And that was face to face.

11 Q. Okay. Were you willing to act on that request?
12 A. It excited me.

13 Q. Why do you use the word excited? |
14 A. It gave me hope.

15 Q. Okay. Were you still anxious and worried that

 

16 you could lose custody of your children to Ellen at that

17, point?

18 A. Yes. |

19 Q. Was that your motivation for seeking
20 reconciliation?
21 A. My primary motive, yes.

22 Q. The arrest that happened, I guess it was Friday |

23 the 13th

24 A. Uh-huh.

 

25 Q. -- 2013, in September. Were you aware that

 

 
Case 1:17-cv-00052-IMK-MJA Document 123-2 Filed 07/29/19 Page 9 of 9 PagelD #: 4491

10

11

12

13

14

15

16

17

18

 

19

20 |

 

21
23
24 |

25

 

 

this was going to happen, that you were going to be
arrested?

A. No.

Q. Tt sounds like the FBI was aware.

A. Yes.

Q. It sounds like there was an FBI agent present
to, I guess, just observe what happened?

A. Yes.

Q. Did you know that this person was an FBI agent
when they were present in the room?

A. I had never met him, but he introduced himself
-- introduced himself as an FBI agent.

Q. Really. All right. So you didn't know this
person prior to that?

A. Correct.

Q. And he said I'm an FBI agent. So I'm going to

guess you probably said, okay, nice to meet you, but why

are you here?

A. I didn't even have to ask that. He very
quickly volunteered I'm here to make sure everything

goes okay for you.

Q. What did you take him to mean by that?
A. Just that he was there to observe and make sure
that -- be able to witness anything that happened.

Q. Okay. So, at the point that you met this agent

287

 

 
